PER CURIAM.
Edward Marshall appeals his conviction and sentence for trafficking in cocaine. We affirm on all issues except the court’s order assessing investigative costs in a restitution order, which lists a narcotics and crime unit as a victim. Appellant was neither given notice nor an opportunity to be heard, the record does not reveal any consideration of the appellant’s ability to pay, the order does not recite statutory authority for the imposition of these costs, the state did not document these costs, and the costs were not imposed in oral sentencing. We, therefore, strike these costs imposed on Marshall.
ERVIN, MINER and BENTON, JJ., concur.